W. E. Coats, Jr.     Opinion No. C-467
Criminal Distrl.ct Attorney
Smith County                   Re: Whether a prisoner convicted
Tyler, Texas                   and fined in more than one mls-
                               demeanor case, In laying out the
                               fines in jail is entitled to re-
                               ceive credit on each case at the
                               rate of $3.00 per day slmultan-
Dear Mr. Coats:                eously.
          Ey letter dated June 25, 1965, you have requested
an opinion of this office regarding the above matter.
          This    uestlon was before the Court in Ex parte Hall,
258 S.w.2d 806 qTex.Crlm. 1953), and Ex parte McLane, 258 S.
W.2d 807 (Tex.Crlm. 1953), wherein the Court of Criminal Ap-
peals held that even In serving concurrent sentences of lm-
prisonment, a prisoner must serve the fine and costs portions
thereof as if they were cumulative. It 1s true that the Com-
mutation Statute Article 5118(a), Vernon's Civil Statutes)
was amended in 19i3, but the amendment was designed solely to
allow commutation for good conduct, whether the judgment of
conviction Is a fine or jail sentence or a combination of jail
sentence and fine. No other change was contemplated by the
amendment to this statute, in that the amendment did not amend
or change Article 785 of the Code of Criminal Procedure. See
also Attorney General's Opinion Nos. O-5046 (1943) and V-1031
(1950).
                           SUMMARY

             A prisoner convicted and fined In more
          than one misdemeanor case, In laying out
          the fines In jail is not entitled to re-
          ceive credit on each case at the rate of
          $3.00 per day slmultaneously.
                              Yours very truly,
                              WAGGONER CARR
                              Attorney General of Texas


                              -2225-
Honorable W. E. Coats, Jr., page 2 (C-467)




                              Assistant'Attorney General
GJP/br
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
John Fainter
Roy..Johnson
Howard M. Fender
Robert W. Norris
APPROVED FOR THE ATTORNEY GENERAL
By: T. B. Wright




                          -2226